UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-35549 IGNITE RESTAURANT GROUP,INC. (Exact name of registrant as specified in its charter) Delaware 94-3421359 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 9900 Westpark Drive, Suite300, Houston, Texas 77063 (Address of principal executive offices and zip code) (713) 366-7500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes: ☒No: ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes:☒ No:☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer☒ Non-accelerated filer☐ Smaller reporting company☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.).Yes: ☐ No: ☒ The number of shares of the issuer’s common stock, par value $0.01, outstanding as of August 4, 2014 was 26,207,095. TABLE OF CONTENTS Page PARTI - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2014 (unaudited) and December30, 2013 3 Condensed Consolidated Statements of Operations for the thirteen and twenty-six weeks ended June 30, 2014 (unaudited) and July 1, 2013 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the twenty-six weeks ended June 30, 2014 (unaudited) and July 1, 2013 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PARTII - OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 2 PARTI — FINANCIAL INFORMATION Item 1. Financial Statements IGNITE RESTAURANT GROUP,INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except par value) June 30, December 30, (Unaudited) ASSETS Current assets Cash and cash equivalents $ 999 $ 972 Accounts receivable, net 12,974 14,565 Inventories 10,368 9,836 Other current assets 17,082 16,337 Total current assets 41,423 41,710 Property and equipment, net 243,878 248,507 Intangible assets, net 29,532 29,875 Goodwill 6,267 6,402 Other assets 23,719 20,590 Total assets $ 344,819 $ 347,084 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 39,413 $ 35,238 Accrued liabilities 51,226 49,259 Current portion of debt obligations 3,598 2,998 Total current liabilities 94,237 87,495 Long-term debt obligations 115,078 128,984 Deferred rent 22,032 19,548 Other long-term liabilities 9,105 9,450 Total liabilities 240,452 245,477 Commitments and contingencies (Note 7) Stockholders' equity Preferred stock, $0.01 par value per share, 100,000 shares authorized; zero shares issued and outstanding - - Common stock, $0.01 par value per share, 500,000 shares authorized; 26,191 and 25,796 shares issued and outstanding, respectively 257 256 Additional paid-in capital 88,960 87,703 Accumulated earnings 15,150 13,648 Total stockholders' equity 104,367 101,607 Total liabilities and stockholders' equity $ 344,819 $ 347,084 See accompanying notes to condensed consolidated financial statements. 3 IGNITE RESTAURANT GROUP,INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except earnings per share) (Unaudited) Thirteen Weeks Ended Thirteen Weeks Ended Twenty-Six Weeks Ended Twenty-Six Weeks Ended June 30, July 1, June 30, July 1, Revenues $ 229,847 $ 228,132 $ 444,706 $ 346,372 Costs and expenses Restaurant operating costs and expenses Cost of sales 70,722 66,765 134,140 103,086 Labor expenses 68,995 71,465 135,842 103,372 Occupancy expenses 19,577 18,896 39,035 27,450 Other operating expenses 47,454 48,039 91,455 69,843 General and administrative 11,202 16,611 23,476 26,902 Depreciation and amortization 7,945 7,356 16,081 12,169 Pre-opening costs 558 1,477 762 2,568 Asset impairments and closures 135 14 1,092 31 Loss on disposal of property and equipment 504 197 769 392 Total costs and expenses 227,092 230,820 442,652 345,813 Income (loss) from operations 2,755 ) 2,054 559 Interest expense, net ) Gain on insurance settlements - - - 300 Income (loss) before income taxes 990 ) ) ) Income tax benefit ) Net income (loss) $ 1,767 $ ) $ 1,502 $ ) Basic and diluted net income (loss) per share data: Net income (loss) per share Basic and diluted $ 0.07 $ ) $ 0.06 $ ) Weighted average shares outstanding Basic 25,651 25,624 25,645 25,624 Diluted 25,749 25,624 25,715 25,624 See accompanying notes to condensed consolidated financial statements. 4 IGNITE RESTAURANT GROUP,INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Twenty-Six Weeks Ended Twenty-Six Weeks Ended June 30, July 1, Cash flows from operating activities Net income (loss) $ 1,502 $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization 16,081 12,169 Amortization of debt issuance costs 392 719 Stock-based compensation 1,383 634 Deferred income tax ) ) Gain on insurance related to property and equipment - ) Non-cash loss on disposal of property and equipment 769 361 Decrease (increase) in operating assets, net of acquisition: Accounts receivable 3,011 ) Inventories ) ) Other operating assets ) ) Increase in operating liabilities, net of acquisition: Accounts payable and accrued liabilities 5,125 12,686 Other operating liabilities 2,139 1,948 Net cash provided by operating activities 24,808 17,147 Cash flows from investing activities Acquisition of Romano's Macaroni Grill 49 ) Purchases of property and equipment ) ) Proceeds from property insurance claims - 300 Proceeds from disposal of property and equipment 70 24 Purchases of intangible assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities Borrowings on revolving credit facility 90,300 11,000 Payments on revolving credit facility ) ) Proceeds from long-term debt - 50,000 Payments on long-term debt ) - Debt issuance costs paid - ) Capital contribution - 23 Taxes paid related to net share settlement of equity awards ) - Net cash provided by (used in) financing activities ) 57,857 Net increase (decrease) in cash and cash equivalents 27 ) Cash and cash equivalents at beginning of period 972 6,929 Cash and cash equivalents at end of period $ 999 $ 1,136 See accompanying notes to condensed consolidated financial statements. 5 IGNITE RESTAURANT GROUP,INC. Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1 — Basis of Presentation As of June 30, 2014,Ignite Restaurant Group,Inc. (referred to herein as the “Company,” “Ignite,” “we,” “us” or “our”) owned and operated three full service, casual dining restaurant brands under the names Joe’s Crab Shack (“Joe’s”), Brick House Tavern + Tap (“Brick House”) and Romano’s Macaroni Grill (“Macaroni Grill”). As of June 30, 2014, we owned and operated 136 Joe’s restaurants, 20 Brick House restaurants and 174 Macaroni Grill restaurants in 36 states within the United States, and franchised 26 Macaroni Grill restaurants within the United States and foreign countries. J.H. Whitney VI, L.P., an affiliate of J.H. Whitney Capital Partners, LLC, currently owns approximately 66.3% of our total outstanding common stock. We prepared the accompanying unaudited condensed consolidated financial statements in accordance with Rule10-01 of Regulation S-X, and hence, the financial statements do not contain certain information included in our annual financial statements and notes thereto. We have made adjustments consisting of normal recurring adjustments that are, in our opinion, necessary for a fair presentation of the results of the interim periods presented. The results of operations for such interim periods are not necessarily indicative of the results of operations for a full year. The accompanying unaudited condensed consolidated financial statements should be read in conjunction with our Annual Report on Form10-K for the fiscal year ended December30, 2013 filed with the Securities and Exchange Commission (“SEC”) on March5, 2014. The December30, 2013 condensed consolidated balance sheet data contained herein was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. Principles of Consolidation The accompanying unaudited condensed consolidated financial statements include the accounts of Ignite and its wholly-owned subsidiaries as of June 30, 2014. The prior year condensed consolidated financial statements include the results of operations and cash flows of Macaroni Grill commencing from the acquisition date of April 9, 2013. All significant intercompany balances and transactions have been eliminated in consolidation. Fiscal Year Our fiscal year ends on the Monday nearest to December31 of each year. Our quarterly accounting periods are comprised of four equal 13-week periods, except for 53-week fiscal years for which the fourth quarter will be comprised of 14 weeks. Fiscal years 2014 and 2013 are 52-week years. Recent Accounting Pronouncement s In July2013, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No.2013-11, Income Taxes (Topic 740): Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists , which prescribes that an unrecognized tax benefit or a portion of an unrecognized tax benefit should be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar loss, or a tax credit carryforward, except in certain cases where the unrecognized tax benefit should be presented as a liability and should not be combined with deferred tax assets. This update is effective for fiscal years, and interim periods within those years, beginning after December15, 2013, with early adoption permitted. This update should be applied prospectively to all unrecognized tax benefits that exist at the effective date, with retrospective application permitted. Our adoption of this update effective December 31, 2013 did not have a significant impact on our condensed consolidated financial statements. In April 2014, the FASB issued ASU No. 2014-08, Presentation of Financial Statements (Topic 205) and Property, Plant, and Equipment (Topic 360): Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity , which changes the criteria for reporting discontinued operations while enhancing related disclosures. Under the amendment, only disposals representing a strategic shift in operations should be presented as discontinued operations. Those strategic shifts should have a major effect on the organization’s operations and financial results. Examples include disposal of a major geographic area, a major line of business, or a major equity method investment. Expanded disclosures about the assets, liabilities, income and expenses of discontinued operations will be required. We early adopted the amendment, and as such will apply the accounting and disclosure provisions to disposals and classifications of disposal groups as held for sale that occur after the effective date. Adoption of this standard did not have an impact on our condensed consolidated financial statements. 6 In May 2014, the FASB and the International Accounting Standards Board issued a converged standard on revenue recognition, ASU No. 2014-09, Revenue from Contracts with Customers (Topic 606) . Under this guidance, an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. The guidance also specifies the accounting for some costs to obtain or fulfill a contract with a customer. Its disclosure guidance requires an entity to disclose sufficient information to enable users of financial statements to understand the nature, amount, timing and uncertainty of revenue and cash flows arising from contracts with customers, including qualitative and quantitative information about contracts with customers, including revenue and impairments recognized, disaggregation of revenue and information about contract balances and performance obligations; significant judgments and changes in judgments; and assets recognized from the costs to obtain or fulfill a contract. This ASU is effective for us for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period. Early application is not permitted. This ASU permits the use of either the retrospective or cumulative effect transition method. We are evaluating the impact of this guidance on our condensed consolidated financial statements and related disclosures. We have not yet selected a transition method nor have we determined the impact of the standard on our financial statements. Note 2 — Selected Balance Sheet Accounts The components of other current assets are as follows (in thousands): June 30, December 30, Prepaid rent $ 4,791 $ 5,281 Deferred income taxes 3,197 3,344 Prepaid insurance 3,021 3,043 Prepaid taxes 1,767 1,777 Other 4,306 2,892 $ 17,082 $ 16,337 The components of intangible assets are as follows (in thousands): June 30, December 30, Trademarks, net $ 10,955 $ 11,030 Liquor licenses 10,648 10,648 Franchise agreements, net 7,929 8,197 $ 29,532 $ 29,875 The components of accrued liabilities are as follows (in thousands): June 30, December 30, Payroll and related costs $ 17,298 $ 14,276 Insurance 11,596 9,509 Deferred gift card revenue 7,011 8,883 Sales and alcohol taxes 4,694 4,154 Property taxes 3,424 4,461 Utilities 2,900 2,603 Professional fees 1,337 2,425 Other 2,966 2,948 $ 51,226 $ 49,259 7 Note 3 — Debt Obligations Debt obligations consisted of the following (in thousands): June 30, December 30, Revolving credit facility, expiring April 2018 $ 73,100 $ 85,207 Term loan, due April 2018 45,576 46,775 Total debt 118,676 131,982 Less current portion 3,598 2,998 Long-term debt obligations $ 115,078 $ 128,984 On April 9, 2013, to finance our acquisition of Macaroni Grill, we amended our Revolving Credit Facility (“New Revolving Credit Facility”) and added a $50.0 million term loan facility (the “Term Loan” and together with the New Revolving Credit Facility, the “New Credit Facility”). On October25, 2013, we entered into a First Amendment (the “Amendment”) to our New Credit Facility. Interest rates for borrowings under the Amendment for the revolver and the Term Loan are equal to, at our option, either LIBOR or the base rate as defined in the agreement (plus a margin which is 4.25% for LIBOR loans and 3.25% for base rate loans at June 30, 2014). The applicable margins are subject to adjustment based on our leverage ratio on a quarterly basis. In addition, we are required to pay commitment fees on the unused portion of the New Revolving Credit Facility. The commitment fee rate is currently 0.50% per annum, and is subject to adjustment thereafter on a quarterly basis based on our leverage ratio. We wrote off $0.5 million of debt issuance costs in connection with our amendment to our Revolving Credit Facility in April2013. Additionally, the remaining $1.5 million of unamortized debt issuance costs relating to our Revolving Credit Facility were included as a component of other assets and are being amortized over the term of the amended facility. The New Credit Facility, as amended, is guaranteed by each of our subsidiaries and secured by substantially all of our present and future assets and a lien on the capital stock or other equity interests of our direct and indirect subsidiaries. The New Credit Facility, as amended, contains financial covenants including a leverage ratio and a minimum fixed charge coverage ratio, as described in the agreement. The facility also contains other covenants which, among other things, limit our ability to incur additional indebtedness, create liens on our assets, make certain investments or loans, merge or otherwise dispose of assets other than in the ordinary course of business, make acquisitions, and pay dividends or make other restricted payments. The Amendment modified the financial covenants such that (a)the leverage ratio may not exceed (i)6.25x through June29,2014, (ii)6.00x on June30, 2014 through March29, 2015, (iii)5.75x on March30, 2015 through September27, 2015, (iv)5.50x on September28, 2015 through March27, 2016, (v)5.25x on March28, 2016 through June26, 2016, (vi)5.00x on June27, 2016 through September25, 2016, and (vii)4.75x on September26, 2016 and thereafter, and (b)the fixed charge coverage ratio may not be less than (i)1.25x through September28, 2014, (ii)1.30x on September29, 2014 through March29, 2015, (iii)1.35x on March30, 2015 through September27, 2015, (iv)1.40x on September28, 2015 through March27, 2016, (v)1.45x on March28, 2016 through September25, 2016, and (vi)1.50x on September26, 2016 and thereafter. The Amendment also modified certain definitions, mandatory payment provisions and financial covenants, including the maximum leverage ratios applicable to our real property lease obligation covenant and certain definitions and covenants with respect to the treatment of acquisitions. We were in compliance with these financial covenants as of June 30, 2014. The weighted average interest rate on the New Credit Facility at June 30, 2014 was 4.7%. As of June 30, 2014, we had outstanding letters of credit of approximately $6.5million and available borrowing capacity of approximately $20.4million under the New Revolving Credit Facility. The carrying value of our long-term debt approximates fair value. The estimate of the fair value of our debt is based on observable market information from a third party pricing source, which is classified as a level2 input within the fair value hierarchy. 8 Note 4 — Restaurant Closures During the twenty-six weeks ended June 30, 2014, we closed five Macaroni Grill restaurants, three of which were closed during the thirteen weeks ended June 30, 2014. Two of the five restaurants closed in the current year will be converted to Brick Houses. During the thirteen and twenty-six weeks ended June 30, 2014, we recognized $0.2 million and $1.4 million in closure-related expenses, respectively, of which $84 thousand and $0.9 million was recorded in asset impairments and closures, and $35 thousand and $0.4 million of accelerated depreciation was recorded in depreciation expense, respectively, excluding expenses related to restaurants closed for conversion. The closure-related expenses for the thirteen and twenty-six weeks ended June 30, 2014 included future minimum lease obligations and a write-off of approximately $0 and $555 thousand of favorable lease interests related to one of the closed restaurants, respectively. Note 5 — Stock-Based Compensation During the twenty-six weeks ended June 30, 2014, the board of directors granted 440 thousand shares of restricted stock with a weighted average grant date fair value of $13.11, and 653 thousand stock appreciation rights (“SARs”) with a weighted average grant date fair value of $6.43. As of June 30, 2014, we had unrecognized stock-based compensation expense of approximately $11.7 million related to stock-based compensation awards granted. That cost is expected to be recognized over a weighted average period of 3.4 years. The following table provides the significant weighted average assumptions used to determine the fair value of SARs on the grant date using the Black-Scholes option-pricing model for awards granted during the twenty-six weeks ended June 30, 2014 and July 1, 2013: Twenty-Six Weeks Ended June 30, Twenty-Six Weeks Ended July 1, Expected term (in years) Expected volatility 42.5% 46.4% Dividend yield 0.0% 0.0% Risk-free interest rate 2.0% 1.2% - 1.3% Since we have limited historical exercise experience on SARs, we used the simplified method of estimating expected term. We estimated expected volatility using the volatility of a peer group over a recent historical period equal to the same expected term of the award. The expected dividend yield is based on our history of not paying regular dividends in the past and our current intention to not pay regular dividends in the foreseeable future. The risk-free interest rate is based on the U.S. Treasury yield curve in effect at the time of the grant using the term equal to our expected term. Restricted stock is valued using the closing stock price on the business day prior to the grant date. Note 6 — Net Income (Loss) per Share Basic net income (loss) per share is computed using the weighted average number of common shares outstanding during the period, while diluted net income (loss) per share is computed using the weighted average number of common shares outstanding plus all potentially dilutive common share equivalents outstanding during the period. The following table summarizes the components to determine the numerator and denominators of basic and diluted net income (loss) per share (in thousands): Thirteen Weeks Ended Thirteen Weeks Ended Twenty-Six Weeks Ended Twenty-Six Weeks Ended June 30, July 1, June 30, July 1, Numerator: Net income (loss) $ 1,767 $ ) $ 1,502 $ ) Denominator: Basic weighted average shares outstanding 25,651 25,624 25,645 25,624 Effect of dilutive securities 98 - 70 - Diluted weighted average shares outstanding 25,749 25,624 25,715 25,624 For the thirteen and twenty-six weeks ended June 30, 2014, we excluded 1.7 million SARs from the calculation of diluted net income per share because the effect was anti-dilutive. For the thirteen and twenty-six weeks ended July 1, 2013, we excluded 19 thousand shares of restricted stock and 1.2 million SARs from the calculation of diluted net loss per share because the effect was anti-dilutive due to the net loss for the respective periods. 9 Note 7 — Commitments and Contingencies In the ordinary course of our business affairs and operations, we are subject to possible loss contingencies arising from third-party litigation and federal, state and local environmental, health and safety laws and regulations. Litigation We are a defendant or otherwise involved in a number of lawsuits in the ordinary course of business, including personal injury claims, contract claims, and claims alleging violation of federal and state law regarding workplace and employment matters, discrimination and similar matters. When the potential liability can be estimated and the loss is considered probable, we record the estimated loss. Due to uncertainties related to the resolution of lawsuits and claims, the ultimate outcome may differ from our estimates. We believe that the ultimate exposure with respect to these pending lawsuits and claims is not expected to have a material adverse effect on our consolidated financial position, results of operations, or cash flows. On July20, 2012, a putative class action complaint was filed in the U.S. District Court for the Southern District of Texas against us following our announced intention to restate our financial statements for the fiscal years ended December 28, 2009, January 3, 2011 and January 2, 2012 and the related interim periods. The complaint lodged against us, certain of our current directors and officers and the underwriters in the initial public offering (“IPO”) was based on allegations related to the Company’s disclosures in its registration statement and prospectus for its IPO. On July 4, 2014, we reached a confidential agreement in principle to settle all pending claims, subject to submission and approval by the court. Note 8 — Income Taxes Our effective tax rate is generally the combined federal and state statutory rate reduced by the effect of tax credits primarily due to the tax benefit of FICA tax credits for employee reported tip income. The effective tax rate for the thirteen and twenty-six weeks ended June 30, 2014 was a benefit of 78.5% and 194.5%, respectively, while the effective tax rate for the thirteen and twenty-six weeks ended July 1, 2013 was a benefit of 44.4% and 78.3%, respectively. The change in the effective tax rate is primarily due to more FICA tax credits being generated in the current quarter and year-to-date periods proportionate to the income (loss) before income taxes. Income taxes for the thirteen and twenty-six weeks ended June 30, 2014 were estimated using the discrete method, which is based on actual year-to-date loss before income taxes and estimated tax credits generated primarily related to FICA and Medicare taxes paid on employee tip income. We believe that this method yields a more reliable income tax calculation for the interim periods in fiscal year 2014. The estimated annual effective tax rate method is not reasonable due to its sensitivity to small changes in forecasted annual earnings before income taxes, which would result in significant variations in the customary relationship between income tax expense and earnings before income taxes for interim periods. We evaluate our deferred tax assets on a quarterly basis to determine whether a valuation allowance is required. We assess whether a valuation allowance should be established based on our determination of whether it is more likely than not that some portion or all of the deferred tax assets will not be realized. The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income during the periods in which those temporary differences become deductible and prior to the expiration of our credit carryforwards which begin to expire in 2031. We consider the scheduled reversal of deferred tax liabilities, projected future taxable income, and tax planning strategies in making this assessment. If projections of future taxable income are not achieved, we may be required to record a valuation allowance in a future period against some or all of our deferred tax assets. Note 9 — Segment Information All of our restaurants compete in the full-service casual dining industry. Our brands also possess similar production methods, distribution methods, and economic characteristics, resulting in similar long-term expected financial performance characteristics. We believe reporting information about each of our brands is useful to readers of our financial statements and is consistent with how management evaluates brand performance. We also believe that providing this additional financial information for each of our brands provides a better understanding of our overall operating results. Income (loss) from operations represents revenues less restaurant operating costs and expenses, directly allocable general and administrative expenses, and other restaurant-level expenses directly associated with each brand including depreciation and amortization, pre-opening costs, asset impairments and closures, and loss on disposal of property and equipment. Unallocated corporate expenses, capital expenditures, property and equipment, and goodwill and other intangibles assets are presented below as reconciling items to the amounts presented in the condensed consolidated financial statements. 10 The following tables present information about our reportable segments for the respective periods (in thousands): Thirteen Weeks Ended Thirteen Weeks Ended Twenty-Six Weeks Ended Twenty-Six Weeks Ended June 30, July 1, June 30, July 1, Revenues Joe's Crab Shack $ 125,481 $ 129,562 $ 230,813 $ 236,158 Brick House Tavern + Tap 17,802 12,540 35,565 24,184 Romano's Macaroni Grill 86,564 86,030 178,328 86,030 $ 229,847 $ 228,132 $ 444,706 $ 346,372 Income (loss) from operations Joe's Crab Shack $ 10,299 $ 16,886 $ 18,076 $ 27,971 Brick House Tavern + Tap 1,054 625 2,849 1,288 Romano's Macaroni Grill ) Corporate ) $ 2,755 $ ) $ 2,054 $ 559 Depreciation and amortization Joe's Crab Shack $ 4,595 $ 4,088 $ 9,150 $ 7,928 Brick House Tavern + Tap 1,026 807 2,048 1,593 Romano's Macaroni Grill 2,074 1,892 4,388 1,892 Corporate 250 569 495 756 $ 7,945 $ 7,356 $ 16,081 $ 12,169 Capital expenditures Joe's Crab Shack $ 5,349 $ 8,709 $ 7,313 $ 17,100 Brick House Tavern + Tap 1,436 1,476 2,687 1,711 Romano's Macaroni Grill 441 131 586 131 Corporate 621 296 733 617 $ 7,847 $ 10,612 $ 11,319 $ 19,559 June 30, December 30, Property and equipment, net Joe's Crab Shack $ 150,507 $ 151,384 Brick House Tavern + Tap 39,003 39,219 Romano's Macaroni Grill 50,776 54,541 Corporate 3,592 3,363 $ 243,878 $ 248,507 Goodwill and other intangible assets, net Joe's Crab Shack $ 4,192 $ 4,403 Brick House Tavern + Tap 762 625 Romano's Macaroni Grill 30,830 31,234 Corporate 15 15 $ 35,799 $ 36,277 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. You should read the following discussion in this Management’s Discussion and Analysis of Financial Condition and Results of Operations with the consolidated financial statements and related notes included elsewhere herein . The statements in this discussion regarding industry outlook, our expectations regarding our future performance, liquidity and capital resources and other non-historical statements in this discussion are forward-looking statements. These forward-looking statements are subject to numerous risks and uncertainties, including, but not limited to, the risks and uncertainties described in “Risk Factors” and “Forward-Looking Statements” in our most recent Annual Report on Form10-K for the fiscal year ended December3 0 , 201 3 . Our actual results may differ materially from those contained in or implied by any forward-looking statements. Our fiscal year ends on the Monday nearest to December31 of each year. O ur quarterly accounting periods are comprised of 13 weeks, except for 53-week fiscal years for which the fourth quarter will be comprised of 14 weeks. Fiscal years 201 4 and 201 3 are 52-week years. Overview As of June 30, 2014,Ignite Restaurant Group,Inc. operated three restaurant brands in the casual dining segment, Joe’s Crab Shack (“Joe’s”), Brick House Tavern + Tap (“Brick House”) and Romano’s Macaroni Grill (“Macaroni Grill”). Each of our restaurant brands offers a variety of high-quality food in a distinctive, casual, high-energy atmosphere. Joe’s, Brick House and Macaroni Grill operate in a diverse set of markets across the United States and internationally. As of June 30, 2014, we owned and operated 136 Joe’s restaurants, 20 Brick House restaurants and 174 Macaroni Grill restaurants in 36 states, and franchised 26 Macaroni Grill restaurants within the United States and foreign countries. Joe’s Crab Shack is an established, national chain of casual dining seafood restaurants. Joe’s serves a variety of high-quality seafood items, with an emphasis on crab. Joe’s is a high-energy, family-friendly restaurant that encourages guests to “roll up your sleeves and crack into some crab.” Brick House Tavern + Tap is a next-generation bar and grill that provides guests an elevated experience appropriate for every day usage. Romano’s Macaroni Grill, a pioneer in the polished casual dining segment, offers guests a blend of authentic Italian food with innovative Italian preparation. During the thirteen weeks ended June 30, 2014, we closed three company-owned and two franchised Macaroni Grill restaurants, and opened three franchised Macaroni Grill restaurants. Of these closures, one has been converted and re-opened as a Brick House in July, and one is under construction and will be re-opening as a Brick House in the fourth quarter of 2014 or early 2015. Subsequent to the end of the second quarter, three additional company-owned Macaroni Grill locations were closed for a total of eight Macaroni Grill closures during 2014. Outlook Our near term business strategy focuses on three primary elements: reviving the Macaroni Grill brand, increasing comparable restaurant sales at Joe’s, and continuing the growth of our Brick House brand through same-store sales growth and new unit development. We completed our acquisition of Macaroni Grill on April9, 2013. Prior to the acquisition, Macaroni Grill’s revenues were steadily declining, including a decline of approximately 25% over the last three fiscal years, from $524.4million in the fiscal year ended June30, 2010 to $395.4million in the fiscal year ended June27, 2012. During the thirteen weeks ended June 30, 2014, the comparable restaurant sales of Macaroni Grill declined by 2.6%, which is a significant improvement from the 6.5% decrease we experienced from our acquisition through the end of fiscal year 2013. While the Macaroni Grill business generated a loss from operations of $1.5million during the thirteen weeks ended June 30, 2014, it is a significant improvement from the $5.8 million loss from operations during the thirteen weeks ended July 1, 2013. We believe that with the current operations and marketing strategies in place, Macaroni Grillshould be a positive contributor to profit in the near future. However, these strategies or other changes we implement may not increase guest traffic or improve the performance at our Macaroni Grill restaurants. We have also experienced a decline in the operating performance at Joe’s. During the thirteen weeks ended June 30, 2014, the comparable restaurant sales of Joe’s have declined by 4.7% which contributed to a $6.6 million decrease in income from operations from the prior year. In addition, Joe’s operating results have also been negatively impacted by food cost inflation during the current year. Unusually high shrimp and shellfish costs were the primary drivers of the increase. We have launched several initiatives including various new menu items along with an updated local and national marketing plan in order to improve sales and margins. However, these initiatives or other changes we implement may not increase guest traffic or improve the performance at our Joe’s restaurants. 12 If we continue to experience declines in the operating performance at Joe’s or Macaroni Grill , our available liquidity will be negatively impacted. This could cause us to postpone restaurant development and may prevent us from being able to remain in compliance with our financial covenants in our credit agreement.
